           Case 3:21-cv-00094-HDM-WGC Document 13
                                               12 Filed 04/27/21 Page 1 of 2



 1   Mark Mausert
     NV Bar No. 2398
 2
     729 Evans Avenue
 3   Reno, NV 89512
     (775) 786-5477
 4   Fax (775) 786-9658
     mark@markmausertlaw.com
 5
     Attorney for Plaintiff
 6
                                     UNITED STATES DISTRICT COURT
 7
                                         DISTRICT OF NEVADA
 8

 9
     HARPREET SINGH,                                  Case No. 3:21-cv-00094-HDM-WGC
10
                        Plaintiff,
                                                    ORDER GRANTING
11
     vs.                                            STIPULATION AND [PROPOSED] ORDER
12                                                  TO EXTEND DEADLINE TO RESPOND TO
     ROOP SINGH & DHALIWAL, INC.
                                                    MOTION TO DISMISS (First Request)
13
                        Defendants.
14
            Pursuant to Local Rule IA 6-1, Plaintiff HARPREET SINGH, and Defendants ROOP
15
     SINGH & DHALIWAL, INC., by and through their undersigned counsels of record, hereby
16
     stipulate and respectfully request an Order granting the Stipulation to extend the deadline for
17

18   Plaintiff to file an opposition to Defendant’s Motion to Dismiss (ECF No. 11) from April 30,

19   2021 to May 21, 2021.
20
     //
21
     //
22
     //
23

24

25

26


           STIPULATION AND ORDER TO EXTEND DEADLINE TO RESPOND TO MOTION TO DISMISS
           Case 3:21-cv-00094-HDM-WGC Document 13
                                               12 Filed 04/27/21 Page 2 of 2



 1            The parties request this extension due to counsel for Plaintiff’s busy schedule and
 2
     requires the additional time to prepare a proper response. This request is not for any improper
 3
     delay.
 4
     Dated: April 27, 2021                           Dated: April 27, 2021
 5
     LAW OFFICE OF MARK MAUSERT                      DOLAN LAW, LLC
 6

 7
     /s/ Mark Mausert                                /s/ Robert Dolan
 8                                                   ROBERT E. DOLAN, ESQ.
     MARK MAUSERT
 9   Attorney for Plaintiff
                                                     Attorney for Defendants
10

11

12

13            IT IS SO ORDERED.

14
              DATED this 27th
                         ____ day of ______________,
                                      April          2021.
15

16
                                                           __________________________________
17                                                         UNITED
                                                           UNITED STATES
                                                                   STATES MAGISTRATE    JUDGE
                                                                           DISTRICT JUDGE
18

19

20

21

22

23

24

25

26


          STIPULATION AND ORDER TO EXTEND DEADLINE TO RESPOND TO MOTION TO DISMISS
